DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/01/2020.
Claims 1 – 7 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 6, 7, a method, system including the teaching of “generating first vector data by vector-converting first sentence data from a user input; specifying plural pieces of second sentence data from among a plurality of second sentence data stored in a storage device, each of the plurality of
second sentence data including a plurality of vector data, each of the plural pieces of second sentence data including vector data corresponding to the first vector data; and determining data to be output in connection with the first sentence data by using a degree of similarity between second vector data and third vector data, the second vector data being each of vector data other than the first vector data in certain data included in the specified plural pieces of second sentence data, the third vector data being each of vector data other than the first vector data in data other than the certain data included in the specified plural pieces of second sentence data”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following are some closest arts:
U.S. 2020/0004817 A1), Kudo et al discloses a method system for text classification including the teaching of keyword vector in simple sentence and the device calculates a similarity degree of both the vectors, generates a similarity-degree-associated viewpoint list associated with the similarity degrees, and derives, for each of layers of the viewpoint list, a viewpoint and an attribute word having the largest dispersion of the similarity degrees (paragraph 0006, 0056), clusters the simple sentences according to the known clustering method such as k-means or simple linkage using, for example, cosine similarity degrees of word vectors of the simple sentences (paragraph 0075). Kudo does not disclose “determining data to be output in connection with the first sentence data by using a degree of similarity between second vector data and third vector data, the second vector data being each of vector data other than the first vector data in certain data included in the specified plural pieces of second sentence data, the third vector data being each of vector data other than the first vector data in data other than the certain data included in the specified plural pieces of second sentence data” as in claim 1.
U.S. 2018/0075368 A1), Brenman et al, discloses a method system including the teaching of “the entity instances 502A-E in each entity group (e.g., 501) may be generated using any suitable vector formation and clustering technique to represent each training/validation set phrase in vector form and then determine a similarity or grouping of different vectors, such as by using a neural network language model representation techniques (e.g., Word2Vec, Doc2Vec, or similar tool) to convert words and phrases to vectors which are then input to a clustering algorithm to place words and phrases with similar meanings close to each other in a Euclidean space” (paragraph 0056), but does not clearly disclose “determining data to be output in connection with the first sentence data by using a degree of similarity between second vector data and third vector data, the second vector data being each of vector data other than the first vector data in certain data included in the specified plural pieces of second sentence data, the third vector data being each of vector data other than the first vector data in data other than the certain data included in the specified plural pieces of second sentence data” as in claim 1.
U.S. 10,528,329 B1, Doyle discloses a method system for automatic generation of software application code including the teaching of “transforms the data set or a reduced version thereof into vector representations in a vector space where more similar language tokens are transformed into vector representations in closer proximity of each other in the vector space having a plurality of dimensions” (paragraph 186). Doyle does not clearly disclose “generating first vector data by vector-converting first sentence data…determining data to be output in connection with the first sentence data by using a degree of similarity between second vector data and third vector data, the second vector data being each of vector data other than the first vector data in certain data included in the specified plural pieces of second sentence data, the third vector data being each of vector data other than the first vector data in data other than the certain data included in the specified plural pieces of second sentence data”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161